DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
	No claim to an application for foreign priority. 
Information Disclosure Statement (IDS)
The IDS submitted on 11/03/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- MAINFRAME-LESS WAFER TRANSFER PLATFORM WITH LINEAR TRANSFER LOADLOCK FOR WAFER PROCESSING MODULES--.

There appears to be trade names or a marks used in commerce in paragraphs 0032 and 0069 of present application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include proper symbols indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 3 is objected to because of the following minor typographical informality: “The semiconductor processing tool claim 1” instead of “The semiconductor processing tool of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear because the nexus between parent claim 11’s “enclosure” and the “housing” of present application is not clear with respect to the “linear actuator.” Please clarify the connection between the “housing” and the “enclose” with respect to the “linear actuator”. For purpose of examination on the merits a housing is a type of enclosure.  
Claims 7 and 15 are unclear with respect to the public notice function of 112(b) because one of ordinary skill in the art would not know what range infringes or teaches or overlaps the range modified by the wording “approximately.”
Claim Interpretation
In regards to the preamble of claim 1, “A semiconductor processing tool for implementing hybrid laser and plasma dicing of a substrate, comprising…” (bolded for emphasis) has been fully-considered and analyzed under MPEP 2111.02(II). The bolded limitations aforementioned appear to be intended use described by MPEP 2111.02(II): 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.

As such, the elements in each limitation of the body of the claim are structurally well-defined in-and-of-themselves AND therefore do not rely on the intended use listed in the preamble. 
Further, the preamble recites the word “implementing” that means “put into effect” and as such the hybrid laser and plasma dicing do not appear to be limitations that must be directly found. Since hybrid laser and plasma dicing are not listed in the body of the claim these limitations are not directly found. 
Last, the references infra, all contain different attachable chambers and as such, are capable-of attaching laser/plasma-dicing chambers.   
The preamble is fully considered but the bolded sections of the preamble, supra are intended use not adding any further structural limitations. 
Similar conclusion is reached for independent claim 11.  
A. Prior-art rejections based on primary reference Shiraiwa.

    PNG
    media_image1.png
    498
    1288
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,404,894 to Shiraiwa.
Regarding independent claim 1, Shiraiwa teaches a semiconductor processing tool (see abstract: “A thermal processing station is provided with a first conveyor that conveys a wafer”) for implementing hybrid laser and plasma dicing (see Claim Interpretation section, supra) of a substrate (i.e., wafer W), comprising:
a transfer module 5 (“transfer portion”; Figures 1-3; column 6, lines 24-31), wherein the transfer module 5 comprises a track robot (i.e., number 5 has a motor M2 and is controlled by controller and moves in the vertical direction as per column 7, lines 1-12) for handling the substrate (i.e., wafer);
a loadlock 1+11 (“mounting chamber” & “conveyor means”, respectively; Figures 1-3; column 12, lines 31-47 states that 1+11 are loadlock chambers. This is also made clear in column 6, lines 5-15) attached (i.e., see Figures 1-3) to the transfer module 5, wherein the loadlock 1+11 comprises a linear transfer system 11/11A/11B (“conveyer” & “conveyer base” & “conveyer arm”, respectively; see Figures 1 and 3; column 5, lines 42-51) for handling the substrate (i.e., wafer); and
a processing chamber 3A/3B (“thermal processing portions”; Figures 1-2; column 6, lines 5-24) attached to the loadlock 1+11, wherein the linear transfer system 11 of the loadlock 1+11 is configured to insert and remove (as stated in column 5, lines 30-31: “The first mounting chamber 1 is also connected to thermal processing portions 3A and 3B via gate valves G3 and G4, respectively, and to an intermediate transfer chamber 50 via a gate valve G5.”) the substrate (i.e., wafer) from the processing chamber 3A/3B.
Regarding claim 2, Shiraiwa teaches without the loss of teaching the limitations of claim 1 and given the broadest reasonable interpretation wherein the track robot (i.e., as per Figure 1 the track robot may be considered reference number 5 + reference number 6. It is noted that 61 inside 6 is also controlled by a controller as per Figure 3) is configured to remove the substrate (i.e., wafer) from a cassette 7A/7B (“cassettes”; Figure 1; column 5, lines 36-39) and transfer the substrate (i.e., wafer) to the loadlock 1.
Regarding claim 6, Shiraiwa teaches wherein the linear transfer system 11/11A/11B is at least partially surrounded (i.e., 11 is inside a loadlock chamber to control pressure as by the definition of a loadlock chamber) by a cover 1.
Regarding claim 8, Shiraiwa teaches a second loadlock 6+61 (“mounting chamber” & “conveyer”; Figures 1-3; column 7, lines 13-20. This is a loadlock because it appears to operate the same as 1+11 as stated in column 6, lines 5-15) attached to the transfer module 5; and a second processing chamber 72 (“washing portion”; Figure 1; column 5, lines 34-43) attached to the second loadlock 6+61.
Regarding claim 9, Shiraiwa teaches wherein the processing chamber 3A and the second processing chamber 72 are attached to the same side (i.e., see Figure 1: 72 and 3A are attached to the top side of the of 5) of the transfer module 5.
Regarding claim 10, Shiraiwa teaches wherein the processing chamber 3A and the second processing chamber 72 are attached to different sides (i.e., as illustrated in Figure 1: 3A is on the left side of 5 and 72 is on the right side of 5) of the transfer module 5.

Regarding independent claim 11, Shiraiwa teaches a loadlock 1+11(“mounting chamber” & “conveyor means”, respectively; Figures 1-3; column 12, lines 31-47 states that 1+11 are loadlock chambers. This is also made clear in column 6, lines 5-15) in a processing tool for implementing hybrid laser and plasma dicing (see Claim Interpretation section, supra) of a substrate (i.e., wafer W), comprising:
an enclosure (i.e., part of 1), wherein a first door (i.e., gates G1 or G2 of Figure 1) is on a first side (i.e., where gates G1 and G2 are located) of the enclosure 1 and a second door (i.e., gates G3 or G4 of Figure 1) is on a second side (i.e., where gates G3 and G4 are located) of the enclosure 1 that is opposite from the first side (i.e., where gates G1 and G2 are located);
a linear actuator 11/11A/11B (“conveyer” & “conveyer base” & “conveyer arm”, respectively; see Figures 1 and 3; column 5, lines 42-51. As illustrated in Figure 3: actuator=movement of 11B on 11A; linear=see the linear tracks of 11A) in the enclosure 1, wherein the linear actuator 11/11A/11B  extends out the second door G3/G4 when extended (i.e., in order to place wafer W into chambers 3A and 3B via gates G3 and G4, respectively); and
an end effector (i.e., as best illustrated in Figure 5: part of 11 that is directly overlapped by the wafer W) attached to the linear actuator 11/11A/11B.
Regarding claim 12, Shiraiwa teaches a housing 1 (i.e., see Figure 1 number 1 is a housing) around a portion (i.e., except as per the gate openings connected to 1) of the linear actuator 11/11A/11B.
Regarding claim 14, Shiraiwa teaches, wherein the end effector (i.e., as best illustrated in Figure 5: part of 11 that is directly overlapped by the wafer W) is configured to secure a wafer W.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,404,894 to Shiraiwa in view of US 2016/0086852 A1 to Holden et al. (“Holden”).
Shiraiwa teaches all limitations of independent claim 1 that claim 3 depends. 
Regarding claim 3, Shiraiwa teaches of different processing chambers 3A and 3B. However, Shiraiwa does not specifically mention a plasma etching chamber. 
Holden teaches in Figure 10 and paragraphs 0025 and 0032-0034 and 0087 of a hybrid laser ablation and plasma etching chambers included in a single processing tool.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Holden’s chambers with the processing tool of Shiraiwa would have been beneficial in order to gain the benefits of singulation using the hybrid method as suggested by Holden throughout specification. 
Regarding claim 4, Shiraiwa teaches without the loss of teaching the limitations of parent claim 1 and given the broadest reasonable interpretation wherein the track robot (i.e., as per Figure 1 the track robot may be considered reference number 5 + reference number 6. It is noted that 61 inside 6 is also controlled by a controller as per Figure 3) is configured to remove the substrate (i.e., wafer) from a cassette 7A/7B (“cassettes”; Figure 1; column 5, lines 36-39) and transfer the substrate (i.e., wafer) to the loadlock 1 and/or to chamber 72.
Shiraiwa, however does not expressly teach of a laser module. 
Holden teaches in Figure 10 and paragraphs 0025 and 0032-0034 and 0087 of a hybrid laser ablation and plasma etching chambers included in a single processing tool. 
Shiraiwa in combination with Holden makes obvious, that the laser module chamber of Holden may be the chamber number 72 of Figure 1 in Shiraiwa and that has a wafer that is then transferred from 72 via 6+5 to loadlock 1 of Shiraiwa.    
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Holden’s chambers with the processing tool of Shiraiwa would have been beneficial in order to gain the benefits of singulation using the hybrid method as suggested by Holden throughout specification. 

Shiraiwa teaches all limitations of independent claim 1 that claim 5 depends. 
Regarding claim 5, Shiraiwa teaches of different processing chambers 3A and 3B. Shiraiwa, however, does not specifically teach of a hybrid laser ablation and plasma etching chambers. 
Holden teaches in Figure 10 and paragraphs 0025 and 0032-0034 and 0087 of a hybrid laser ablation and plasma etching chambers included in a single processing tool. In order to accommodate the hybrid laser ablation and plasma etching chambers there is a tape frame as per paragraph 0039 and Figures 3A-3B of Holden to hold the wafer/substrate. This appears to be the same tape frame held by the end effector 704 in Figure 7 to transfer into the etch reactor chamber 700. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Holden’s chambers and end effector holding a tape frame with the processing tool of Shiraiwa would have been beneficial in order to gain the benefits of singulation using the hybrid method as suggested by Holden throughout specification. 

Shiraiwa teaches all limitations of independent claim 11 that claim 13 depends. 
Regarding claim 13, Shiraiwa teaches of different processing chambers 3A and 3B. Shiraiwa, however, does not specifically teach of a hybrid laser ablation and plasma etching chambers. 
Holden teaches in Figure 10 and paragraphs 0025 and 0032-0034 and 0087 of a hybrid laser ablation and plasma etching chambers included in a single processing tool. In order to accommodate the hybrid laser ablation and plasma etching chambers there is a tape frame as per paragraph 0039 and Figures 3A-3B. This appears to be the same tape frame held by the end effector 704 in Figure 7 to transfer into the etch reactor chamber 700. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Holden’s chambers and end effector holding a tape frame with the processing tool of Shiraiwa would have been beneficial in order to gain the benefits of singulation using the hybrid method as suggested by Holden throughout specification. 

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,404,894 to Shiraiwa.
Shiraiwa teaches all limitations of independent claim 1 that claim 7 depends. 
	Regarding claim 7, Shiraiwa teaches, as explained supra in claim 1 rejection that 1+11 is a loadlock chamber and because of the definition of loadlock therefore 1+11 is able to make a vacuum pressure environment. Further, as throughout Shiraiwa’s specification the loadlock chambers/sections are made of durable stainless-steel to be strong enough for vacuum. Therefore, the claimed vacuum pressure range is made prima facia obvious over the above facts listed, supra.  

Shiraiwa teaches all limitations of independent claim 11 that claim 15 depends. 
	Regarding claim 15, Shiraiwa teaches, as explained supra in claim 1 rejection that 1+11 is a loadlock chamber and because of the definition of loadlock therefore 1+11 is able to make a vacuum pressure environment. Further, as throughout Shiraiwa’s specification the loadlock chambers/sections are made of durable stainless-steel to be strong enough for vacuum. Therefore, the claimed vacuum pressure range is made prima facia obvious over the above facts listed, supra.  
Allowable Subject Matter
Claim 16 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 16, a laser module attached to the transfer module, wherein the track robot is configured to insert and remove the substrate from the laser module;
It is noted that the combination of prior art references Shiraiwa in view of Holden teach the following: 
Regarding independent claim 16, Shiraiwa teaches a processing tool of a substrate, comprising: 
a transfer module 5 (“transfer portion”; Figures 1-3; column 6, lines 24-31), wherein the transfer module 5 comprises a track robot (i.e., number 5 has a motor M2 and is controlled by controller and moves in the vertical direction as per column 7, lines 1-12) for handling the substrate (i.e., wafer);
a first loadlock 1+11 (“mounting chamber” & “conveyor means”, respectively; Figures 1-3; column 12, lines 31-47 states that 1+11 are loadlock chambers. This is also made clear in column 6, lines 5-15) attached (i.e., see Figures 1-3) to the transfer module 5, wherein the loadlock 1+11 comprises a first linear transfer system 11/11A/11B (“conveyer” & “conveyer base” & “conveyer arm”, respectively; see Figures 1 and 3; column 5, lines 42-51) for handling the substrate (i.e., wafer); and
a first processing chamber 3A/3B (“thermal processing portions”; Figures 1-2; column 6, lines 5-24) attached to the first loadlock 1+11, wherein the first linear transfer system 11 of the first loadlock 1+11 is configured to insert and remove (as stated in column 5, lines 30-31: “The first mounting chamber 1 is also connected to thermal processing portions 3A and 3B via gate valves G3 and G4, respectively, and to an intermediate transfer chamber 50 via a gate valve G5.”) the substrate (i.e., wafer) from the first processing chamber 3A/3B.
a second loadlock 6+61 (“mounting chamber” & “conveyer”; Figures 1-3; column 7, lines 13-20. This is a loadlock because it appears to operate the same as 1+11 as stated in column 6, lines 5-15) attached to the transfer module 5, wherein the second loadlock 6+61 comprises a second linear transfer system 61 for handling the substrate (i.e., wafer).
Shiraiwa, however does not expressly teach of a laser module that is part of a plasma laser dicing process. 
Holden teaches in Figure 10 and paragraphs 0025 and 0032-0034 and 0087 of a hybrid laser ablation and plasma etching chambers included in a single processing tool. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Holden’s chambers with the processing tool of Shiraiwa would have been beneficial in order to gain the benefits of singulation using the hybrid method as suggested by Holden throughout specification. 
	It is noted that another dependent claim 4 (i.e., with respect to independent claim 1) is rejected due to the track module and track robot being a combination of Shiraiwa reference numbers 5+6. However, independent claim 16 requires two loadlock chambers (i.e., 5 and 6 of Shiraiwa) each with different linear transfer systems thereby making claim 16 contain allowable subject matter with respect to the transfer module handling the wafer/substrate from the laser module instead of the loadlock chamber conveyer of Shiraiwa.  
Claims 17-20 contain allowable subject matter, because they depend on the allowable subject matter of claim 16.  
Comments on International Search Report and Written Opinion
The International Search Report and Written Opinion provided in aforementioned IDS is considered. The Written Opinion uses reference JP2002-151568 (with US 2004/0043513 A1 to Ishizawa et al. [“Ishizawa”] in same patent family) in combination with US 2016/0086852 A1 to Holden et al. (“Holden”) to make obvious independent claims 1, 11 and 16. 
The Office respectfully disagrees with the Written Opinion with respect to independent claims 1 and 16 because the loadlock 10A/10B of Ishizawa does not include a linear transfer system because the transfer system 40A is an arm that pivots around a central-non-moving point and therefore is not a linear transfer system.  
The Office respectfully disagrees with the Written Opinion with respect to independent claim 11 because the loadlock 10A/10B of Ishizawa does not include a linear transfer system because the transfer system 40A is an arm that pivots around a central-non-moving point and therefore is not a linear transfer system. Therefore there does not appear to be a linear actuator in Figure 1 of Ishizawa.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
30 November 2022
/John P. Dulka/Primary Examiner, Art Unit 2895